PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/695,192
Filing Date: 26 Nov 2019
Appellant(s): Chen et al.



__________________
Scott D. Paul (42,984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2021.
(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)Response to Argument

The applicant argues in substance,
The prior art does not teach
(i) initially arranging a first portion of the Webpage within the display area and a second portion of the Webpage out of the display area (see pages 9-11 of brief);
(ii) presenting, within the display area, a navigation map corresponding to the Webpage (see pages 11-15);
because 
1) According to Werwath, “a client browser can receive a web page (i.e., an example of "information content"), select "desirable images" from that web page, and then "display the desirable images." Images alone are not the web page. This point aside, the claims recite "initially arranging a first portion of the Webpage within the display area and a second portion of the Webpage out of the display area." Even assuming, for sake of argument, that the "desirable images" correspond to the claimed "first portion of the Webpage," the claims require the operation of "initially arranging ... a 
It is further argued that “the Examiner admits that "Werwath does not disclose presenting, within the display area, a navigation map corresponding to the Webpage." This admission is important since Werwath discloses a navigation map…. Werwath describes a mechanism (i.e., image navigation mode) by which the extracted images can be viewed either using a thumbnail image view 328 or a slideshow image view 332.
By admitting that Werwath does not teach a navigation map corresponding to the Webpage, the Examiner implicitly admits that what is being navigated (1.e., the images) within Werwath are not the Webpage (or portions thereof), as claimed.”  See Appeal Brief: pages 10 and 11.
	2) Chen does not disclose a navigation map that facilitates navigating a web page.  As such, Chen is nonanalogous prior art.  See Appeal Brief: page 13.  In addition, Examiner’s articulated reasons for combining Werwath with Chen lacks a rational underpinning. See Appeal Brief: page 16.
	In reply to 1); Firstly, it is not required that the cited text teach the recited claim limitation verbatim, and one skilled in the art would understand the recited claim limitation encompasses the disclosure cited by the Examiner. See In re Bond, 910 F.2d
831,832 (Fed. Cir. 1990) (whether a reference teaches a claim limitation "is not an
‘ipsissimis verbis' test" (citations omitted)).

1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393,
1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
The examiner disagrees that Werwath does not teach “initially arranging a first portion of the Webpage within the display area and a second portion of the Webpage out of the display area.”
Werwath relates to navigating web pages on small devices without requiring the users to “manually scroll thru all the content on the page in one of the traditional viewing modes.”  Werwath: [0002], [0003] and [0005].  FIG. 4 of Werwath illustrates displaying a web page in a slideshow image view 332, which allows “the user to view only interesting or desirable images of a webpage.  In this manner, a user can pictorially browse a webpage.”  Werwath: [0028].  As in the slide show mode view 332, “the images could be displayed sequentially, one at a time, with each image occupying the majority of the display.”  Werwath: [0037].
Therefore, Werwath clearly discloses, “initially arranging a first portion (i.e., first desirable image) of the Webpage within the display area (i.e., view 332) and a second portion (i.e., second desirable image) of the Webpage out of the display area (i.e., user 
The examiner concedes that Werwath does not disclose presenting, within the display area, a navigation map corresponding to the Webpage.  See the Office action dated 12/08/2020: page10.  However, this does not imply that what is being navigated (e.g., the images) are not webpage portions, as asserted by the appellant.  It is noted that the desirable images of the webpage are considered as “portions” of the webpage.  
In reply to 2); Chen discloses a block map 106 of a web page.  See [0027] and [0028].  The block map 106 shows the blocks in a web page.  See Chen: [0052].  Chen and Werwath are analogous art because both references relate to breaking a web page into its portions to enhance presentation of the webpage to users.    Werwath allows displaying of a certain portion (an image) of a webpage and arranging another portion (e.g., another image) of the webpage out of the display area.  See Werwath: FIG. 4 Chen allows different portions (blocks) of the webpage to be displayed or not displayed (e.g., "not display block").  See Chen: [0034]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Werwath to incorporate teachings of the block map of Chen to better present only the most relevant portions of the webpage to the user in order to save the user from unnecessary scrolling through the webpage on a small display.  The examiner maintains that one with ordinary skill in the art is motivated to modify Werwath to incorporate teachings of the block map of Chen because it would allow to customizing a web page by defining behavior pattern for each individual portion of a web page, such as defining displaying or not displaying each individual portion of the web page.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Weiwei Stiltner/
Examiner, Art Unit 2461
Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        
/JOHN B WALSH/Primary Examiner, Art Unit 2451                
                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.